DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 4, 5, 9, 15-18,  are objected to because of the following informalities:  
Claim 2 lines 4-5, Claim 5 lines 2-3, and Claim 18 lines 17-18 recite “a flange laterally extending greater than an associated lateral outside dimension of the casing” which should be corrected to be more grammatically clear.
Claim 4 line 2 should read “a bed” for the purpose of consistency.
Claim 9 lines 2-3 recites “a flange laterally extending greater than an associated lateral outside dimension of the piston” which should be corrected to be more grammatically clear.
Claim 15 line 1 should read “further comprising a casing affixed to a frame” for the purpose of grammatical clarity.
Claim 16 line 1 should read “the trailer-connector” for the purpose of consistency. 
Claim 17 line 3 should read “a greater outside lateral dimension than a bottom section of the casing” for the purpose of grammatical clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-8, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dick (US 2009/0224511 A1) in view of Colibert (US 2004/0227325 A1).
In regards to claim 1: Dick teaches a trailer hitch apparatus (100) for selectively coupling a vehicle to a trailer (Paragraph 0003), the apparatus comprising:
a casing (170) fixedly mounted to a frame of the vehicle (170 fixedly mounted to 140 mounted to the floor of the bed Paragraph 0033); and 
a ram (150) at least partially disposed within the casing (See Figures 5 and 6) and movable relative to the casing (See Figures 1 and 2), the ram including a trailer-connecting member (156) and an extension member (152) at least partially disposed within the casing, the trailer-connecting member being positioned external to the casing and fixed to an end of the extension member (See Figure 4), and the trailer-connecting member being configured to be selectively coupled to the trailer (Paragraph 0034 lines 11-14),
wherein a longitudinal axis of the casing extends through the trailer-connecting member (See Figure 4). 

However, Colibert teaches a powered hitch apparatus for raising and lowering a ball hitch assembly that can be actuated from the cab of a vehicle (Paragraph 0023 lines 12-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide power as in Colibert to the hitch apparatus of Dick to allow it to be raised and lowered from the cab of the vehicle thereby increasing the ease of use for a user. 
In regards to claim 3: The apparatus of claim 1 is taught by Dick in view of Colibert. The combination further teaches a bed (104 of Dick) coupled to the frame, the bed including a substantially flat cargo-carrying upper surface (102 of Dick), the bed having an opening therein inwardly spaced from a periphery of the bed, and the extension member and the trailer connecting member being vertically movable in and out of the opening of the bed (Figures 1 and 2, Paragraph 0027).
In regards to claim 4: The apparatus of claim 1 is taught by Dick in view of Colibert. The combination further teaches a cab (Shown in Figure 1 of Dick) of the vehicle being coupled to the frame in front of the bed, and a switch located within the cab causing the ram to vertically move (Paragraph 0023 lines 12-23 of Colibert, see rejection of claim 1 above).
In regards to claim 6: The apparatus of claim 1 is taught by Dick in view of Colibert. The combination further teaches plates (128, 126, 146, 148, 141, 142, and 144) sandwiching a portion of the frame therebetween (Paragraph 0032 of Dick), with threaded fasteners attaching the plates to the frame (Paragraph 0033 of Dick).

In regards to claim 7: The apparatus of claim 1 is taught by Dick in view of Colibert. The combination further teaches a gooseneck arm removably coupling a trailer to the trailer-connecting ball in a fifth-wheel arrangement (Paragraph 0034 lines 14-17 of Dick).
In regards to claim 8: Dick teaches a trailer hitch apparatus (100) for selectively coupling a vehicle (101) to a trailer (Paragraph 0003), the apparatus comprising:
a piston (180) being vertically movable relative to the vehicle (Paragraph 0044); 
a vertically elongated ram (150) being movable with the piston (Paragraph 0044);
a trailer-connector (156) coupled to the ram;
a bed (104) coupled to the vehicle, the bed a substantially flat cargo carrying upper surface (102), the bed having an opening therein defined by a closed inner edge inwardly spaced from a periphery of the bed; and
an upper portion of the ram and the trailer-connector being vertically movable in and out of the opening of the bed (Figures 1 and 2 Paragraph 0027). 
Dick fails to teach wherein the trailer hitch apparatus is powered. 

In regards to claim 11: The apparatus of claim 8 is taught by Dick in view of Colibert. The combination further teaches wherein the opening in the bed is forward of the rearmost wheels of the vehicles (See Figures 11 and 12 of Dick). The combination does not explicitly teach wherein the opening in the bed is polygonal. However, Dick teaches matching the shapes of openings to allow movement therebetween (Paragraph 0036). Additionally, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) See MPEP 2144.04 Paragraph IV. Section B. In the instant case, providing a polygonal shaped opening in the bed versus a circular opening is an obvious design choice as long as the shape of the opening allows for movement of the trailer-coupling therebetween. Examiner notes a polygonal opening in the bed would be capable of allowing the trailer ball to move through it. 
In regards to claim 12: The apparatus of claim 8 is taught by Dick in view of Colibert. The combination further teaches a cab of the vehicle (Shown in Figure 1 of Dick) being coupled to a frame in front of the bed (See Figure 1 of Dick), the bed being 
In regards to claim 13: The apparatus of claim 8 is taught by Dick in view of Colibert. The combination further teaches plates (128, 126, 146, 148, 141, 142, and 144) sandwiching a portion of the frame therebetween (Paragraph 0032 of Dick), with threaded fasteners attaching the plates to the frame (Paragraph 0033 of Dick) the bed being coupled to the frame (See Figure 1 of Dick), and the piston being movable within the casing (Paragraph 0038 of Dick).
The combination does not explicitly teach threaded fasteners stationarily attaching the casing to the plates. However, Dick teaches that connections of the components may comprise a welded joint, a connection by a suitable fastener, or other methods known in the art (Paragraph 0029). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use threaded fasteners to attach the casing to the plates as a matter of design choice and a functional equivalent of other fastening methods. See MPEP 2144.06 II. 
In regards to claim 14: The apparatus of claim 8 is taught by Dick in view of Colibert. The combination further teaches a gooseneck arm removably coupling a trailer to the trailer-connector in a fifth-wheel arrangement (Paragraph 0034 lines 14-17 of Dick).
In regards to claim 15: The apparatus of claim 8 is taught by Dick in view of Colibert. The combination further teaches a casing (170 of Dick) affixed to a frame of the vehicle below a middle portion of the bed (See Figures 4, 11, and 12 of Dick), the piston is fluidically moved within the casing in a vertical direction (Paragraph 0047 of Dick, 
In regards to claim 16: The apparatus of claim 8 is taught by Dick in view of Colibert. The combination further teaches wherein the trailer connector is below the upper surface of the bed when the ball is in a retracted position (See Figure 11 of Dick), and the ball is coaxially above the ram and the piston in raised and retracted positions (See Figures 4-6 of Dick). 
Claims 2, 5, 9, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dick in view of Colibert and further in view of Tambornino (US 2003/0042708 A1).
In regards to claim 2: The apparatus of claim 1 is taught by Dick in view of Colibert. The combination further teaches:
a piston (180) being vertically movable within the casing, the ram being coupled to and movable with the piston (Paragraph 0034 lines 17-23).
The combination fails to teach a flange laterally extending greater than an associated lateral outside dimension of the casing, and the flange being affixed to the extension member between the trailer-connecting member and the casing. 
However, Tambornino teaches a flange (46) laterally extending greater than an associated lateral outside dimension of a casing (14), and the flange being affixed to the extension member (See Figure 8 where the flange is indirectly affixed to the extension member 52 through 14 via bolts 48) between the trailer-connecting member (50) and the casing (14) so as to prevent removal of the ball when unwanted but to allow easy removal of the ball when necessary as well to not hinder the ball piece from rotating about a 
In regards to claim 5: The apparatus of Claim 1 is taught by Dick in view of Colibert. The combination fails to teach a flange laterally extending substantially perpendicular to an elongated direction of the ram, the flange laterally extending greater than an associated lateral outside dimension of the casing, an upper surface of the flange being substantially flat, and the flange being affixed to the extension member between the trailer-connecting member and the casing. 
However, Tambornino teaches a flange (46) laterally extending substantially perpendicular to an elongated direction of the ram, the flange laterally extending greater than an associated lateral outside dimension of a casing (14), an upper surface of the flange being substantially flat, and the flange being affixed to the extension member (See Figure 8 where the flange is indirectly affixed to the extension member 52 through 14 via bolts 48) between the trailer-connecting member (50) and the casing (14) so as to prevent removal of the ball when unwanted but to allow easy removal of the ball when necessary as well to not hinder the ball piece from rotating about a vertical axis (Paragraph 0026). Therefore, it would have been obvious to one of ordinary skill in the art to provide a flange as in Tambornino to the hitch apparatus of Dick in view of Colibert so as to prevent removal of the ball when unwanted but to allow easy removal of the ball when 
In regards to claim 9: The apparatus of claim 8 is taught by Dick in view of Colibert. The combination fails to teach a flange laterally extending greater than an associated lateral outside dimension of the piston, and the flange being affixed to the ram between the trailer-connector and the piston.  However, Tambornino teaches a flange (46) laterally extending greater than an associated lateral outside dimension of the piston, and the flange being affixed to the ram  (See Figure 8 where the flange is indirectly affixed to the ram 52 through 14 via bolts 48) between the trailer-connector (50) and the piston so as to prevent removal of the ball when unwanted but to allow easy removal of the ball when necessary as well to not hinder the ball piece from rotating about a vertical axis (Paragraph 0026). Therefore, it would have been obvious to one of ordinary skill in the art to provide a flange as in Tambornino to the hitch apparatus of Dick in view of Colibert so as to prevent removal of the ball when unwanted but to allow easy removal of the ball when necessary as well to not hinder the ball piece from rotating about a vertical axis thereby increasing the versatility and usability of the hitch.
In regards to claim 10: The apparatus of claim 8 is taught by Dick in view of Colibert. The combination fails to teach a flange attached to the ram, the flange acting as an upper stop and a lower stop. However, Tambornino teaches a flange (46) attached to the ram (See Figure 8 where the flange is indirectly affixed to the ram 52 through 14 via bolts 48), the flange acting as an upper stop (preventing the ball from being removed in an upward direction) and a lower stop (Examiner notes the flange 46 would function as a lower stop, preventing a trailer from being connected to the ball when the ball is in the 
In regards to claim 18: Dick teaches a trailer hitch apparatus (100) for selectively coupling a vehicle to a trailer (Paragraph 0003), the apparatus comprising:
a casing (170) fixedly mounted to a frame of the vehicle (170 fixedly mounted to 140 mounted to the floor of the bed Paragraph 0033);
a piston (180) being vertically movable inside the casing (Paragraph 0044); 
a vertically elongated ram (150) being movable with the piston (Paragraph 0044);
a trailer-connecting ball (156) coupled to the ram; the ball being coaxially above the ram and the casing in raised and retracted positions (Figures 4-6); 
a bed (104) coupled to the frame, the bed including a substantially flat cargo carrying upper surface (102) located above the frame, the bed having an opening in a middle portion thereof (See Figures 11 and 12) defined by a closed inner edge inwardly spaced from a periphery of the bed; and
the trailer-connecting ball being vertically movable in and out of the opening of the bed such that in a retracted position, the trailer-connecting ball is below the upper surface of the bed (Figures 1 and 2, Paragraph 0027);
the piston always being located below the middle portion of the bed (Figure 4);

Dick fails to teach wherein the hitch apparatus is powered and a switch located within the cab causing fluid to move the piston. However, Colibert teaches a powered hitch apparatus for raising and lowering a ball hitch assembly hydraulically that can be actuated from the cab of a vehicle (Paragraph 0023 lines 12-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide power as in Colibert to the hitch apparatus of Dick to allow it to be hydraulically raised and lowered from the cab of the vehicle thereby increasing the ease of use for a user. 
The combination fails to teach a flange laterally extending substantially parallel to the upper surface of the bed, the flange laterally extending greater than an associated lateral outside dimension of the casing, the flange being affixed to the ram between the trailer-connecting ball and the casing, and the flange being movable in and out of the opening of the bed. 
However, Tambornino teaches a flange (46) laterally extending substantially parallel to the upper surface of the bed (Paragraph 0023), the flange laterally extending greater than an associated lateral outside dimension of a casing (14), the flange being affixed to the ram (See Figure 8 where the flange is indirectly affixed to the extension member 52 through 14 via bolts 48) between the trailer-connecting ball (50) and the casing (14), and the flange being movable in and out of the opening of the bed (Paragraphs 0023 and 0026) so as to prevent removal of the ball when unwanted but to allow easy removal of the ball when necessary as well to not hinder the ball piece from 
In regards to claim 19: The apparatus of claim 18 is taught by Dick in view of Colibert and further in view of Tambornino. The combination further teaches a gooseneck arm removably coupling a trailer to the trailer-connecting ball in a fifth-wheel arrangement (Paragraph 0034 lines 14-17 of Dick).
In regards to claim 20: The apparatus of claim 18 is taught by Dick in view of Colibert and further in view of Tambornino. The combination further teaches wherein:
the opening in the bed is forward of rearmost wheels of the vehicle (See Figures 11 and 12 of Dick); and 
a flange (46) attached to the ram (See Figure 8 of Tambornino where the flange is indirectly affixed to the ram 52 through 14 via bolts 48), the flange acting as an upper stop (preventing the ball from being removed in an upward direction) and a lower stop (Examiner notes the flange 46 would function as a lower stop, preventing a trailer from being connected to the ball when the ball is in the retracted position). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dick in view of Colibert and further in view of Kingsley (US 4564209). The apparatus of claim 8 is taught by Dick in view Colibert. The combination fails to teach a bottom portion of the ram threaded for engagement with the piston. However, Kingsley teaches a piston threaded with a ram (Column 5 lines 29-36) so as to center the piston head (Column 5 line 36). Therefore it would have been . 
The combination further fails to explicitly teach wherein an upper section of the casing has a greater outside lateral dimension than does a bottom section of the casing. However, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) See MPEP 2144.04 Paragraph IV. Section B. In the instant case, an upper section of the casing having a greater outside lateral dimension than a bottom section of the casing of Dick would not result in a functional difference of the casing and would be an obvious matter of design choice to one of ordinary skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCall (US 2014/0339791 A1) teaches a hitch ball in a casing, Lindenman (US 2004/0239074 A1) teaches a hitch ball that can be raised and lowered in a truck bed via air bags.  Broussard (US 2004/0113390 A1) teaches a hitch ball that is mounted in a casing in the bed of a vehicle that can be easily mounted and removed. Putnam (US 6409202 B1) teaches a hitch ball that can be raised and lowered in a truck bed via a spring assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611